Citation Nr: 1026877	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  09-44 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently rated 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1944 to September 
1947.

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2009 rating decision of the Department of Veterans' 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In that 
decision, the RO denied entitlement to a rating in excess of 30 
percent for schizophrenic reaction, paranoid type.

In October 2009, the RO changed the diagnosis of the Veteran's 
psychiatric disability to PTSD and increased the disability 
rating to 50 percent, effective May 12, 2009.

The issue of entitlement to service connection for a 
prostate disability has been raised by the record, but has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

In July 2010, the Board granted the Veteran's motion to advance 
this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) 
(2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's PTSD is manifested by impairment in most of the 
areas of work, school, family relations, judgment, thinking, and 
mood without total social and occupational impairment. 


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, 
Diagnostic Code (DC) 9411 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in May 2009, the RO notified 
the Veteran of the evidence needed to substantiate his claim for 
an increased rating for PTSD.  This letter also satisfied the 
second and third elements of the duty to notify by delineating 
the evidence VA would assist him in obtaining and the evidence it 
was expected that he would provide.  Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 has been amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  In any event, the May 2009 letter 
complied with this requirement.

The Veteran has substantiated his status as a Veteran.  He was 
notified of all other elements of the Dingess notice, including 
the disability-rating and effective-date elements of his claim, 
in the May 2009 letter.

The Court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 
5103(a) requires, at a minimum, that the Secretary notify the 
Veteran that, to substantiate an increased rating claim, the 
Veteran must provide, or ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Court further held that if the diagnostic code under which 
the Veteran is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has on 
the Veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at least 
general notice of that requirement to the claimant.  
Additionally, the Veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment and 
daily life.  Id.

Furthermore, the Court directed that as with proper notice for an 
initial disability rating and consistent with the statutory and 
regulatory history, the notice must also provide examples of the 
types of medical and lay evidence that the Veteran may submit (or 
ask the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation -- e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) vacated the Court's decision in Vazquez-Flores 
v. Peake insofar as it required VA, in increased ratings claims, 
to provide notice of alternative diagnostic codes or potential 
daily life evidence.  Vazquez-Flores, 580 F.3d at 1280-81.  The 
Federal Circuit held that 38 U.S.C.A. § 5103(a) notice need not 
be Veteran specific, and that while impairment in activities of 
daily life may indicate impairment in earning capacity, the 
statutory scheme does not require such evidence for proper 
adjudication of a claim.  Id.

Nevertheless, the May 2009 letter notified the Veteran that VA 
would consider evidence of the impact of his condition upon daily 
life. 

The May 2009 letter told the Veteran that evidence of worsening 
could substantiate the increased rating claim.  He was notified 
that medical or lay evidence could be submitted to substantiate 
his increased rating claim and was provided with specific 
examples.  The letter stated that the Veteran could submit 
letters from individuals who could describe the manner in which 
his disability had worsened.  

The May 2009 letter explained that disability ratings are 
determined by applying VA's rating schedule under which the RO 
would assign a rating from 0 to 100 percent, and that it would 
consider evidence of the nature of the symptoms of the condition, 
their severity and duration, and their impact upon employment.  

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained all of the identified post-service VA treatment 
records.  In addition, the Veteran was afforded a VA examination 
for PTSD.  


Analysis

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. § 
4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the severity 
of the condition.  The Board has a duty to acknowledge and 
consider all regulations that are potentially applicable.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as 
well as industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern. Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign a rating based on all the evidence of record that 
bears on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder, 
VA will also consider the extent of social impairment, but shall 
not assign a rating solely on the basis of social impairment.  38 
C.F.R. § 4.126(b).

The schedular criteria for rating psychiatric disabilities 
incorporate the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  
See 38 C.F.R. §§ 4.125, 4.130.

PTSD is rated under 38 C.F.R. § 4.130, DC 9411, according to the 
General Rating Formula for Mental Disorders. 

Under the General Rating Formula, a 50 percent disability rating 
is warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of short 
and long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
and difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent disability rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances ( 
including work or a worklike setting); and inability to establish 
and maintain effective relationships.

A 100 percent disability rating is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be 
examples of symptoms that would warrant the rating, but are not 
meant to be exhaustive, and the Board need not find all or even 
some of the symptoms to award a specific 
rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  
On the other hand, if the evidence shows that the Veteran suffers 
symptoms or effects that cause occupational or social impairment 
equivalent to what would be caused by the symptoms listed in the 
diagnostic code, the appropriate equivalent rating will be 
assigned.  Id. at 443.  The Federal Circuit has embraced the 
Mauerhan Court's interpretation of the criteria for rating 
psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 
1326 (Fed. Cir. 2004).

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. Principi, 15 
Vet. App. 1, 11-14 (2001).  

A September 2009 VA examination report reveals that the Veteran 
reported that he had been married to his third wife for the 
previous 8 years.  He retired as an electronic repairman and 
electronic technician at the age of 62 and had been retired for 
the previous 20 years.  His PTSD was due to a sexual assault in 
service and he experienced a severe exacerbation of repressed 
symptoms, such as memories of the in service assault, when he 
would engage in sexual activity with his wife.  His quality of 
life had become severely compromised as a direct consequence of 
his PTSD symptoms.

The Veteran further reported that he experienced flashbacks and 
vivid memories of the in-service assault.  He had difficulty 
falling asleep, would wake up frequently throughout the night, 
and experienced occasional nightmares.  He would become startled 
when his wife would approach him sexually and would become 
extremely hypervigilant, hypersensitive, and more aware of his 
immediate surroundings and environment, and protective of his 
immediate personal space.  Any form of sexual activity triggered 
memories of the in-service assault and he avoided all triggers of 
his symptoms, thus causing problems in his marriage.  He 
experienced mood swings and extreme irritability and had 
difficulty interacting with his wife.

Examination revealed that the Veteran was alert and cooperative 
and that his motor activity was calm.  His mood was mildly 
irritable and his affect was appropriate to the content of the 
material discussed during the examination.  His speech was 
normal, there was no evidence of perceptual impairment or a 
thought disorder, and thought content was appropriate to the 
interview.  He denied suicidal or homicidal ideation and was 
oriented to time, place, and person.  Memory, concentration, 
abstract reasoning, and judgment were intact and impulse control 
was moderately impaired.  He frequently became sharp, impatient, 
and angry at his wife, was easily agitated, and did not have the 
ability to control his irritability and anger towards his wife.  
Furthermore, insight was intact.

Overall, the examiner who conducted the September 2009 VA 
examination concluded that the Veteran exhibited ongoing symptoms 
of chronic PTSD that had become exacerbated over the previous 7 
years following his marriage to his third wife.  He experienced 
recurring intrusive thoughts, distressing dreams, and flashbacks, 
and experienced intense distress upon exposure to cues that 
reminded him of his in-service experiences.  He avoided 
activities that aroused recollection, had difficulty recalling 
important aspects of the traumatic experience in service because 
he had repressed such memories, and had decreased interest and 
participation in formerly enjoyable activities.  He had 
difficulty falling and staying asleep and exhibited irritability, 
hypervigilance, and an exaggerated startle response.

The Veteran was diagnosed as having moderately severe PTSD but 
was assigned a Global Assessment of Functioning (GAF) score of 
48, indicative of serious impairment.  This score was based upon 
the fact that he experienced increasing flashbacks, heightened 
arousal, impaired sleep, and mood swings, which resulted in 
anxiety and depression and had a significant negative impact on 
his overall quality of life.  The examiner opined that the 
Veteran's PTSD symptoms would not have impacted his ability to 
work, although he had been retired for 20 years.

The Board has considered the GAF score of 48 assigned during the 
September 2009 VA examination.  The GAF score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. 
(DSM-IV) at 32).  

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job).  
Id.  

However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive of 
the evaluation issue.  Rather, the GAF score must be considered 
in light of the actual symptoms of the Veteran's disorder, which 
provide the primary basis for the rating assigned.  See 38 C.F.R. 
§ 4.126(a).  
The evidence shows that the Veteran exhibits deficiencies in most 
of the areas needed for a 70 percent rating.  For example, he has 
reported marital problems due to an inability to engage in a 
sexual relationship because of his in-service sexual assault, he 
has difficulty interacting with his wife, has a decreased 
interest and participation in formerly enjoyable activities, 
suffers from anxiety and depression, is hypervigilant and has a 
hyperstartle response, is irritable and frequently becomes angry 
towards his wife, has impaired impulse control, experiences 
intrusive thoughts and nightmares, and has chronic sleep 
impairment.  Although the examiner who conducted the April 2009 
VA examination diagnosed the Veteran as having moderately severe 
PTSD, the Veteran reported that his quality of life had become 
severely compromised as a consequence of his PTSD symptoms and 
the examiner assigned a GAF score indicative of serious 
impairment based on the fact that the Veteran's symptoms had a 
significant negative impact on his overall quality of life.

The Veteran does not, however, have most of the symptoms listed 
in the examples for a 100 percent disability rating.  For 
example, he is retired and the examiner opined that the PTSD 
symptoms would not have an impact upon the Veteran's ability to 
work.  Furthermore, the Veteran does not demonstrate gross 
impairment in thought processes or communication or grossly 
inappropriate behavior, he does not experience delusions or 
hallucinations, he is not in persistent danger of hurting himself 
or others, he is able to perform activities of daily living, he 
is oriented to time and place, and he does not experience memory 
loss for names of close relatives, own occupation, or name.  

More importantly, total social and occupational impairment has 
not been demonstrated.  The Veteran has been able to maintain a 
relationship with his wife and the VA examiner found that PTSD 
would not impact employment.

The April 2009 VA examination report reveals that the Veteran has 
been found to have impairment in most of the areas of work, 
school, family relations, judgment, thinking, and mood, as 
evidenced by the GAF score and assessment of his level of 
disability.  This symptomatology is contemplated by the 70 
percent disability rating.  Accordingly, the Board finds that a 
rating of 70 percent, for PTSD, is warranted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.7, 4.130, DC 9411.

Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the case 
"presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not 
assign an extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by the 
claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of a claimant's 
service-connected disability with the established criteria found 
in the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 
1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  
There has been no allegation or evidence of exceptional factors 
in this appeal.  The symptoms of the Veteran's disability are 
anxiety, depression, irritability, poor impulse control, 
hypervigilance, a hyperstartle response, sleep difficulties, 
nightmares, flashbacks, and social impairment.  These symptoms 
are contemplated by the rating criteria.  Thus, referral for 
consideration of an extraschedular evaluation is not warranted.  
38 C.F.R. § 3.321(b)(1).


Total Disability Rating Based on Individual Unemployability 
(TDIU)

The Court has held that a TDIU is an element of all claims for an 
increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
Where a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) (2009) that an informal claim "identify the benefit 
sought" has been satisfied and VA must consider whether the 
veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001).

In this case, the Veteran was employed in various occupations for 
varying periods of time following his discharge from service.  He 
retired at age 62 and had been retired for the previous 20 years 
at the time of the September 2009 VA examination. The evidence 
does not reflect and the Veteran has not contended that he 
retired due to his service connected PTSD.  

Furthermore, various medical professionals, including the 
examiner who conducted the September 2009 VA examination, have 
consistently opined that the Veteran's psychiatric symptoms would 
not preclude him from obtaining or maintaining employment.  As 
there is no evidence of unemployability, the question of 
entitlement to a TDIU is not raised under Roberson and Rice.



ORDER

Entitlement to an increased rating of 70 percent rating for PTSD 
is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


